Citation Nr: 0304671	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
character disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to June 1961, 
and from June 1962 to December 1963.

In a March 1979 Board of Veterans' Appeals (Board) decision, 
service connection was denied for alcoholism and a character 
disorder.  The present appeal arises from a January 1994 
rating decision by which the RO denied the veteran's 
application to reopen those claims.  The RO also denied a 
claim for service connection of hypertension.  The veteran 
appealed these three determinations.  By a decision dated in 
November 1997, the Board denied those claims.  

The veteran appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an order dated in June 1999, the Court, citing 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and Fossie v. 
West, 12 Vet. App. 1 (1998), vacated and remanded that 
portion of the Board's decision that declined to reopen the 
claims of service connection for alcoholism and a character 
disorder.  The Court found that the veteran had abandoned the 
claim for service connection of hypertension.  Therefore, the 
Board's decision as to that claim was left undisturbed.

The Board remanded this matter to the RO twice.  In December 
1999, the Board remanded the matter to the RO for further 
development.  In April 2000, the RO confirmed and continued 
the prior denial of those claims.  Thereafter, in July 2000, 
the veteran appeared at a videoconference hearing at the RO 
before the undersigned member of the Board.  In January 2001 
the Board remanded the appeal again for consideration of the 
then newly promulgated Veterans Claims Assistance Act of 
2000, Pub.L.No. 106-475 and for readjudication under 
38 C.F.R. § 3.156 and Hodge.  The matter has now been 
returned for continued appellate processing. 




FINDINGS OF FACT

1.  By decision dated in March 1979, the Board denied the 
veteran's claims of entitlement to service connection for a 
character disorder and alcoholism.  

2.  Evidence submitted since the March 1979 decision is 
redundant of evidence before the Board at the time of that 
decision, and consequently is not so significant that it must 
be considered in deciding the underlying claims.


CONCLUSION OF LAW

New and material evidence has not been submitted to allow 
reopening of the previously denied claims of service 
connection for a character disorder and alcoholism.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, by a March 1979 decision the Board denied the 
veteran's service connection claims.  That was a final 
decision.  Consequently, the Board can now consider the 
merits of the present claims of service connection for a 
character disorder and alcoholism only if "new and material 
evidence" has been submitted since the time of the prior 
final adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is that evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

While de novo adjudication of a claim involving essentially 
the same facts as a previously and finally denied claim is 
permissible where an intervening change in law or regulation 
has created a new basis of entitlement to a benefit, see 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994), inasmuch as the Federal Circuit's 
decision in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied in en banc order, 268 F.3d 1340 (Fed. 
Cir. 2001), does not create a new basis of entitlement as to 
direct service connection for alcoholism, de novo 
adjudication is not warranted absent the presentation of new 
and material evidence.  See also Boggs v. West, 11 Vet. App. 
334, 342 (1998) (new and material evidence was required to 
reopen a claim for residuals of LSD treatment at a VA 
hospital, notwithstanding the subsequent invalidation of the 
regulation requiring some fault on part of VA, where the 
previous denials were not because of the absence of fault but 
because the veteran had not shown any pertinent disability).

At the time of the March 1979 decision, the evidence before 
the Board was as follows.  Service medical records were 
unremarkable for the veteran's first period of service.  The 
report of the April 1962 re-enlistment examination was 
unremarkable for alcoholism or a mental disorder.  In a 
February 1963 record, treatment for complaints of 
nervousness, anxiety, and upset stomach with an impression of 
anxiety were noted.  A March 1963 treatment record from the 
neuropsychiatric clinic indicates that the veteran re-
enlisted in June 1962 to get a $700 re-enlistment bonus, 
which he used to buy alcohol.  Thereafter, he received two 
nonjudicial punishments and a court martial was pending, all 
related to misconduct involving drinking, disorderly conduct, 
absence without leave, and others.  The veteran related that 
he drank in order to get along with other unit members and 
was capable of stopping.  He sought psychiatric help to 
change his mind about his desire to drink, but was informed 
that it was in his own hands to control his behavior.  

A September 1963 psychiatric evaluation report reflected a 
history of in-service drinking problems with related 
disciplinary procedures.  There was no evidence of a thought 
disorder, psychotic process, or organic mental disease.  At 
that time, he had completely negative feelings toward his 
work, his unit, and the military.  The examiner concluded 
that the veteran had difficulty in civilian life and failed 
to make an adequate adjustment in service.  The examiner 
diagnosed alcoholism and a character disorder with passive-
aggressive and passive-dependent traits.  He opined that 
improvement in the veteran's personality and character was 
unlikely and recommended separation from service.

During the November 1963 separation examination, the veteran 
gave a history of excessive drinking and excessive worry.  
The examiner noted that the veteran had been nervous about 
alcoholism for a year.  On clinical evaluation, he was 
diagnosed with alcoholism, passive-dependency reaction, and 
passive-aggressive reaction.

After discharge, the veteran was treated at a VA hospital in 
March 1971 for problems with chronic alcoholism.  The related 
VA hospital summary notes that the veteran was inebriated at 
the time of admission.  The examiner diagnosed acute 
alcoholic gastritis and chronic alcoholism.  An August 1975 
VA hospital summary shows a diagnosis of alcoholism after 
liver function and blood test results were abnormal.

After the March 1979 Board decision, evidence was added to 
the claims file and is summarized as follows.  VA outpatient 
treatment records from the Huntington VAMC, dated from 
September 1991 to October 1993, from September 1999 to 
November 1999, and from July 2001 to October 2001, are 
unremarkable for complaints of, or treatment for, alcoholism 
or character disorder.

A discharge summary from Greenbrier Valley Medical Center, 
along with progress notes, document admission to that 
facility in May 1993.  These records reflect admission to the 
emergency room with a history of multiple falls.  A long 
history of alcohol abuse and falls was noted.  Liver function 
tests and examination were abnormal.  The diagnoses included 
alcohol abuse.

Also added to the claims file since the 1979 decision are 
several submissions by the veteran (dated in August 1996, 
October 1999, and March 2000) and a transcript of a 
videoconference Board hearing held in July 2000 relating the 
veteran's contentions. 

The Board finds the evidence associated with the file since 
the March 1979 Board decision-although newly added to the 
claims folder-does not provide new evidence on a specific 
matter under consideration.  38 C.F.R. § 3.156.  In this 
regard, while treatment records have been added to the 
record, these records merely show continued problems with 
alcoholism.  Since a diagnosis of post-service alcoholism was 
already before the Board in 1979, this is not considered new.  
While the newly associated evidence includes the veteran's 
contentions regarding these claims-essentially that his pre-
existing character disorder and alcoholism increased during 
service-a review of the record shows that the same 
contentions were presented to the Board in 1979.  (See the 
notice of disagreement dated in August 1978, and the VA Form 
1-9 dated in September 1978).  Considering all the evidence 
of record, the Board finds that the newly associated evidence 
is redundant of evidence already before the Board in 1979, 
and is therefore not new and material evidence.  

Moreover, the newly added evidence does not relate to the 
specific matter of concern in the claim.  The added evidence 
does not include medical evidence suggesting any relationship 
between the veteran's alcoholism and a service-connected 
disorder.  Similarly, the newly associated evidence does not 
include evidence regarding a character disorder beyond what 
was known in 1979.  Consequently, the Board finds that the 
newly associated evidence is not new, and is not so 
significant that it must be considered in order to fairly 
decide the claims.  The application to reopen is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in May 
2000, August 2001 and October 2002.  The May 2000 letter 
advised the veteran of the evidence needed to establish 
direct or presumptive service connection.  The August 2001 
letter advised the veteran as to the evidence required to 
establish service connection, as to what evidence he could 
add to his claim, and what evidence had already been 
received.  The October 2002 letter, while pertaining to post-
traumatic stress disorder, nonetheless explained what 
evidence VA would obtain in a service connection claim and 
what evidence was needed from the veteran.  By way of 
example, the letter relates that VA will obtain the service 
medical records and other military service records if 
necessary, and that VA will get VA medical records or other 
medical treatment records that the veteran tells VA about.  
Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters discussed 
above meet this requirement.  In particular, the May 2000 
letter tells the veteran what VA would do and what the 
veteran should do.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations in 
the January 2001 remand and the September 2002 supplemental 
statement of the case.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  By letter dated in April 2000 the 
veteran was specifically requested to furnish new and 
material evidence.  In response, the veteran referred the RO 
to a previously submitted letter dated in March 2000, which 
set forth the veteran's contentions related to his claims.  
While a VA examination has not been provided to the veteran 
since the March 1979 Board decision, such an examination is 
not required in the context of a claim to reopen where new 
and material evidence has not been submitted.  See 38 C.F.R. 
§ 3.159(c).  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 




	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim of service connection for 
alcoholism is denied.

The application to reopen a claim of service connection for a 
character disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

